Exhibit 10.1

 

WAIVER

 

THIS WAIVER (this “Waiver”), dated as of February 8, 2012, is by and among SPX
Corporation, a Delaware corporation (the “Parent Borrower”), the Foreign
Subsidiary Borrowers, the Subsidiary Guarantors, the undersigned Lenders, and
Bank of America, N.A., in its capacity as Administrative Agent under the Credit
Agreement referenced below.

 

RECITALS

 

WHEREAS, senior credit facilities have been established in favor of the Parent
Borrower and the Foreign Subsidiary Borrowers pursuant to the terms and
conditions of that Credit Agreement, dated as of June 30, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Borrower, the Foreign Subsidiary Borrowers from
time to time parties thereto, the Lenders from time to time parties thereto,
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and Deutsche Bank AG Deutschlandgeschäft Branch, as
foreign trade facility agent;

 

WHEREAS, on January 23, 2012, the Parent Borrower entered into a definitive
agreement (as amended, supplemented or otherwise modified from time to time, the
“Sale Agreement”) with Robert Bosch GmbH (the “Buyer”), pursuant to which the
Parent Borrower has agreed to sell its Service Solutions business (the “Sale”)
to the Buyer for a cash price equal to U.S $1.15 billion (subject to purchase
price adjustments specified therein);

 

WHEREAS, the terms of Section 2.12(b) of the Credit Agreement require prepayment
of the Loans in an amount equal to the Net Proceeds from the Sale in the event
that such Net Proceeds are not reinvested within a 360-day period;

 

WHEREAS, the Parent Borrower has requested waiver of, and the Lenders (by act of
the Required Lenders party hereto) have agreed to waive, compliance with
Section 2.12(b) of the Credit Agreement by the Parent Borrower solely with
respect to the Net Proceeds of the Sale subject to the terms and conditions set
forth in this Waiver;

 

NOW, THEREFORE, the Administrative Agent, the Loan Parties and the Lenders (by
act of the Required Lenders party hereto) agree as follows:

 

1.             Introductory Paragraph and Recitals.  The above introductory
paragraph and recitals of this Release are incorporated herein by reference as
if fully set forth herein.

 

2.             Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings provided in the Credit Agreement.

 

3.             Waiver.  The Lenders (by act of the Required Lenders party
hereto) hereby waive compliance by the Loan Parties with the mandatory
prepayment provisions of Section 2.12(b) of the Credit Agreement solely with
respect to the Net Proceeds of the Sale; provided that at least $325 million of
the Net Proceeds of the Sale shall be used to repay Loans under the Credit
Agreement as follows: (a) to repay the outstanding principal amount of the
Incremental Term Loan X in full ($300 million as of the date hereof) and (b) to
repay at least $25 million of the Incremental Term Loan A, in each case in
immediately available funds on the date no later than ten Business Days after
receipt of the Net Proceeds of the Sale.  The Net Proceeds of the Sale remaining
after the repayment of at least $325 million of Loans under the Credit Agreement
as provided above may be used in the discretion of the Loan Parties,

 

--------------------------------------------------------------------------------


 

including without limitation for cash dividends and share repurchases in
accordance with Section 6.8 of the Credit Agreement.  This Waiver is limited
solely to the specific waiver described above, and nothing contained in this
Agreement shall be deemed to constitute a waiver of Section 2.12(b) of the
Credit Agreement in the future or any other rights or remedies the
Administrative Agent or any Lender may have under the Credit Agreement or any
other Loan Document or under applicable law.

 

4.             Representations and Warranties; No Default or Event of Default. 
The Parent Borrower hereby represents and warrants that (a) the Sale is
permitted under the Credit Agreement, (b) the representations and warranties of
the Parent Borrower and the other Loan Parties set forth in the Loan Documents
are true and correct in all material respects on and as of the date hereof and
(c) immediately before and immediately after giving effect to this Waiver, there
exists no Default or Event of Default under the Credit Agreement.  The Parent
Borrower acknowledges and agrees that any representation or warranty made in
this Waiver that is false or misleading in any material respect shall be deemed
to constitute, and shall be, an Event of Default under clause (c) of Article VII
(Events of Default) of the Credit Agreement.

 

5.             Effectiveness.  This Waiver shall be effective upon receipt of
executed counterparts hereto from each Loan Party, the Administrative Agent and
Required Lenders.

 

6.             Counterparts.  This Waiver may be executed in any number of
counterparts, each of which will constitute an original and all of which, when
taken together, will constitute one agreement.  Any signature pages of this
Waiver transmitted by fax or PDF will have the same legal effect as an
originally executed signature page.

 

7.             Full Force and Effect.  Except as expressly waived or modified
hereby, all of the terms and provisions of the Credit Agreement and the other
Loan Documents (including schedules and exhibits thereto) shall remain in full
force and effect.

 

8.             Expenses.  The Parent Borrower agrees to pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, execution and delivery of this Waiver, including the reasonable
fees and expenses of Moore & Van Allen, PLLC.

 

9.             GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

The Administrative Agent, the undersigned Lenders and Loan Parties have caused a
counterpart of this Waiver to be duly executed and delivered as of the date
first above written.

 

 

PARENT BORROWER:

SPX CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President, Secretary and General Counsel

 

 

FOREIGN SUBSIDIARY

 

BORROWERS:

SPX COOLING TECHNOLOGIES GmbH,

 

a limited liability company formed in Germany

 

 

 

By:

/s/ Andre Sombecki

 

Name:

Andre Sombecki

 

Title:

Managing Director

 

 

 

By:

/s/ Robert Bartels

 

Name:

Robert Bartels

 

Title:

Managing Director

 

 

 

BALCKE-DÜRR GmbH,

 

a limited liability company formed in Germany

 

 

 

By:

/s/ Andre Sombecki

 

Name:

Andre Sombecki

 

Title:

Managing Director

 

 

 

By:

/s/ Robert Bartels

 

Name:

Robert Bartels

 

Title:

Managing Director

 

 

 

SPX FLOW TECHNOLOGY CRAWLEY LIMITED,

 

a company incorporated in England and Wales

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Director

 

 

 

SPX CLYDE UK LIMITED,

 

a company incorporated in England and Wales

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Director

 

--------------------------------------------------------------------------------


 

SUBSIDIARY

 

GUARANTORS:

THE MARLEY-WYLAIN COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ Thomas Blashill

 

Name:

Thomas Blashill

 

Title:

President

 

 

 

WAUKESHA ELECTRIC SYSTEMS, INC.,

 

a Wisconsin corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

MCT SERVICES LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Drew Ladau

 

Name:

Drew Ladau

 

Title:

President

 

 

 

SPX HEAT TRANSFER INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

SPX FLOW TECHNOLOGY USA, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President and Secretary

 

 

 

SPX FLOW TECHNOLOGY SYSTEMS, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Vice President and Secretary

 

 

 

SPX COOLING TECHNOLOGIES, INC.,

 

a Delaware corporation

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President and Secretary

 

--------------------------------------------------------------------------------


 

 

THE MARLEY COMPANY LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Executive Vice President and Secretary

 

 

 

JOHNSTON BALLANTYNE HOLDINGS LIMITED,

 

a company incorporated in England and Wales

 

 

 

By:

/s/ Kevin Lilly

 

Name:

Kevin Lilly

 

Title:

Director

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE

 

AGENT:

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

/s/ Mollie S. Canup

 

Name:

Mollie S. Canup

 

Title:

Vice President

 

--------------------------------------------------------------------------------